In an action to recover proceeds allegedly due under a policy of automobile insurance, *549the defendant appeals, by permission and as limited by its brief, from so much of an order of the Appellate Term of the Supreme Court, Second and Eleventh Judicial Districts, entered December 21, 1995, as modified an order of the Civil Court of the City of New York, Queens County (Rios, J.), entered August 1, 1994, by, in effect, deleting the provision thereof granting the defendant’s motion for summary judgment dismissing the complaint and substituting therefor a provision granting the motion unless, within 30 days after service upon the plaintiff of a copy of the order of the Appellate Term, or at some other time agreed to between the parties in writing, the plaintiff submits to an examination under oath.
Ordered that the order of the Appellate Term is reversed insofar as appealed from, on the law, with costs, the order of the Civil Court is reinstated, and the complaint is dismissed.
Upon our review of the record, we find that the Civil Court properly granted the defendant’s motion for summary judgment due to the plaintiff’s repeated and unjustifiable refusal to cooperate with the investigation into what may quite reasonably be characterized as a suspicious claim (see, Maurice v Allstate Ins. Co., 173 AD2d 793; Bulzomi v New York Cent. Mut. Fire Ins. Co., 92 AD2d 878; see also, Azeem v Colonial Assur. Co., 96 AD2d 123, affd 62 NY2d 951). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.